DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
15. (Currently Amended): A method for mechanical backup monitoring of a force application device for an aircraft pilot stick, the method being implemented using [[a]] the pilot stick according to claim 9, the stick comprising a force feedback motor, the method comprising:
- detecting a fault on a processing chain of the force feedback motor,
- transmitting to the magnetic transmitter of the force application device an activation or deactivation signal for the magnetic transmitter, and
- optionally, activating a force-pilot mode of the stick.

16. (Currently Amended): A method for monitoring in damping law a force application device for an aircraft pilot stick, the method being implemented using [[a]] the pilot stick according to claim 9 and comprising:
- detecting a position and/or speed of the lever, and
- generating an activation signal for the magnetic transmitter of the force application device comprising a magnetic field setpoint determined based on the position and/or speed of the lever according to a predetermined law, the activation signal being transmitted to the magnetic transmitter.


Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to an active pilot stick comprising an integrated force feedback to assist the pilot. The prior art fail to teach “a magnetizable element mounted on the shaft of a pilot stick, and a magnetic transmitter opposite to the magnetizable element while being freely rotatable about the first axis relative to the magnetizable element, said magnetic transmitter having an activated state, in which the magnetic transmitter is supplied with current and generates a magnetic field at a volume occupied by the magnetizable element, and a deactivated state in which the magnetic transmitter is not supplied with current and does not generate a magnetic field, so as to prevent rotation of the magnetizable element relative to the magnetic transmitter about the shaft”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Schena et al. (US 6,704,001) discloses a force feedback device including actuator with moving magnet.
-Cope et al. (US 2004/0027332) discloses a direct drive controller with haptic feedback.
-Fontana et al. (US 6,320,284) discloses a motor assembly allowing output in multiple degrees of freedom.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOAN N PHAM/           Primary Examiner, Art Unit 2684                                                                                                                                                                                             	6/10/22